FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                      UNITED STATES CO URT O F APPEALS
                                                                October 19, 2007
                                                     Elisabeth A. Shumaker
                               TENTH CIRCUIT             Clerk of Court



 U N ITED STA TES O F A M ER ICA,

          Plaintiff-Appellee,
                                                        No. 07-2016
 v.
                                                 (D.C. No. CR-05-2266 JC)
                                                         (D . N.M .)
 JUA N LO PEZ-GA M EZ,

          Defendant-Appellant.




                                OR DER AND JUDGM ENT *


Before L UC ER O, HA RTZ, and GORSUCH, Circuit Judges.


      Juan Lopez-Gamez pled guilty to one count of possession with intent to

distribute 500 grams or more of a substance containing methamphetamine. The

district court sentenced him to 120 months imprisonment, followed by five years

of unsupervised release. On appeal, M r. Lopez-Gamez’s counsel filed an Anders

brief and moved to withdraw as counsel. See Anders v. California, 386 U.S. 738




      *
         After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G ). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
(1967). M r. Lopez-Gamez subsequently filed pro se a response contending that

he did not knowingly and voluntarily plea guilty because his written plea

agreement was ambiguous and misleading. The government declined to file a

brief. For the reasons set forth below, we discern no meritorious issues for

appeal, and we therefore grant the motion to withdraw and dismiss this appeal.

                                       *   *     *

      In September 2005, police found M r. Lopez-Gamez, along with his co-

defendant Elvira Vidal, in possession of a substantial quantity of

methamphetamine, apparently destined for distribution. Federal prosecutors filed

a one-count indictment, charging M r. Lopez-Gamez with possession with intent to

distribute, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 18 U.S.C. § 2.

That charge carries a statutory range of punishment of 10 years to life

imprisonment.

      Represented by appointed counsel, M r. Lopez-Gamez negotiated a plea

agreement with the government. Under the agreement, M r. Lopez-Gamez

admitted guilt, waived his right to a trial, waived his right to appeal both any

conviction and any sentence that he would receive, and agreed to provide truthful

and complete information to the Probation Office. In exchange, the government

agreed that it would not bring any additional charges based on conduct then

known to the U.S. Attorney’s Office in the District of New M exico, and the

government stipulated that M r. Lopez-Gamez was entitled, under the United

                                           -2-
States Sentencing G uidelines (“Guidelines”), to a two-level reduction to his base

offense level for being only a minor participant, see U.S.S.G. § 3B1.2, and to a

three-level reduction for acceptance of responsibility, see id. § 3E1.1. M ore

importantly perhaps, the government stipulated that M r. Lopez-Gamez may be

eligible for the safety valve provisions in 18 U.S.C. § 3553(f), which would

enable the district court to sentence M r. Lopez-Gamez to a G uidelines range less

than the statutory minimum 10 years, and would also afford M r. Lopez-Gamez an

additional two-level reduction under the G uidelines.

      In M ay 2006, M r. Lopez-Gamez pled guilty, and the parties submitted their

plea agreement to the district court. Under the Guidelines, M r. Lopez-Gamez’s

conviction carried a base offense level of 31. See U.S.S.G. § 2D1.1. Accounting

for the minor participant and acceptance of responsibility reductions, the final

offense level suggested by the Guidelines was 26. Because of a prior criminal

conviction, M r. Lopez-G amez was classified at criminal history category level I.

That total offense level and criminal history category produced a proposed

Guidelines sentencing range of 63 to 78 months imprisonment. But without the

benefit of the Section 3553(f) safety valve provision, the district court would be

required to sentence M r. Lopez-Gamez to at least the statutory minimum 120

months (10 years). See U.S.S.G. § 5G1.1.

      Eligibility for a safety valve sentence reduction requires, among other

things, that the defendant “truthfully provide[] to the Government all information

                                         -3-
and evidence the defendant has concerning the offense or offenses that were part

of the same course of conduct or of a common scheme or plan.” 18 U.S.C.

§ 3553(f)(5). Although the record provides few details, it seems that at some

point before sentencing, M r. Lopez-Gamez’s compliance with that requirement

came into doubt. At the sentencing hearing, M r. Lopez-Gamez’s counsel

explained that any failure to be completely forthcoming with the government was

only a result of the “obstinacy” of M s. Vidal (the co-defendant) and M r. Lopez-

Gamez’s attempts to protect her, but that M r. Lopez-Gamez had always been

truthful and should still be eligible for the Section 3553(f) safety valve. See

Sentencing Tr. at 2-3. The district court, however, found M r. Lopez-Gamez

ineligible for the safety valve, and so sentenced him to the statutory minimum 120

months. M r. Lopez-Gamez filed a timely notice of appeal.

                                      *   *     *

      Pursuant to the Supreme Court’s decision in Anders v. California, a court-

appointed defense counsel may “request permission to withdraw [from an appeal]

where counsel conscientiously examines a case and determines that any appeal

would be wholly frivolous.” United States v. Calderon, 428 F.3d 928, 930 (10th

Cir. 2005) (citing Anders, 386 U.S. at 744). This process requires counsel to

       submit a brief to the client and the appellate court indicating any
       potential appealable issues based on the record. The client m ay then
       choose to submit arguments to the court. The [c]ourt must then conduct
       a full examination of the record to determine w hether defendant’s
       claims are wholly frivolous. If the court concludes after such an

                                          -4-
          examination that the appeal is frivolous, it may grant counsel’s motion
          to withdraw and may dismiss the appeal.

Id. (citing Anders, 386 U.S. at 744).

      In his Anders brief, counsel for M r. Lopez-Gamez represented that appeal

in this case would conceivably be meritorious only if (1) the waiver of right to

appeal in the plea agreement were not valid or applicable to this appeal; (2) the

guilty plea were not voluntary; or (3) M r. Lopez-Gamez received ineffective

assistance of counsel. Counsel stated, however, that he could find no basis in law

or fact for these arguments on direct appeal. Additionally, we understand M r.

Lopez-Gamez’s response to principally echo point (2), arguing that the plea

agreement was ambiguous and misleading, and therefore his guilty plea and his

assent to the plea agreement were not knowing and voluntary. 1 After conducting

a full examination of the record, we agree with counsel that there is no basis in

law or fact for any of these arguments.

      1. Counsel states that M r. Lopez-Gamez waived, in his plea agreement, the

right to appeal his conviction or sentence, and that appeal in this case is thus

foreclosed unless we find the waiver to be invalid. W e agree that such waiver of

appeal rights may w ell have compelled us to summarily dismiss this appeal if w e

were to find the waiver valid and applicable under the three-prong analysis set



      1
         As a pro se filing, we give solicitous consideration to M r. Lopez-
Gamez’s response. See Van Deelen v. Johnson, __ F.3d __ , 2007 W L 2309778,
at *1 n.1 (10th Cir. 2007)

                                          -5-
forth in United States v. Hahn, 359 F.3d 1315, 1324-28 (10th Cir. 2004) (en

banc). In this instance, however, the government failed to ask this court to

enforce the appeal waiver and, by so doing, has foregone the opportunity to

receive the benefit of that waiver. See Calderon, 428 F.3d at 930-31 (“Although

the government is accorded flexibility in the form of its request for enforcement

of an appeal waiver, . . . the waiver is w aived when the government utterly

neglects to invoke the w aiver in this Court.”). As such, we are obliged to address

the merits of the other claims raised by counsel’s Anders brief and by M r. Lopez-

Gamez’s response rather than dismiss the appeal based solely on the w aiver.

      2. A valid guilty plea (and plea agreement) must be knowingly,

intelligently, and voluntarily made. See United States v. Gigot, 147 F.3d 1193,

1197 (10th Cir. 1998); see also Fed. R. Crim. P. 11. M r. Lopez-Gamez argues

that his plea and plea agreement are invalid because the agreement misled him

into believing that he w ould receive a G uidelines sentence below the statutory

minimum 120 months, pursuant to the Section 3553(f) safety valve. W e disagree

that the plea agreement was in any way ambiguous about M r. Lopez-Gamez’s

sentencing possibilities. The agreement repeatedly specified that M r. Lopez-

Gamez was subject to the possibility of being sentenced pursuant to the statutory

mandatory minimum. See Plea Agreement ¶ 4 (“The Defendant understands that

the minimum and maximum penalty the Court can impose is: a) imprisonment for

a period of Ten (10) years to Life . . . .”); id. ¶ 5 (“Notwithstanding [the

                                          -6-
Guidelines], the Defendant fully understands that no one can predict w ith

certainty what sentence the Court will impose.”); id. ¶ 10 (“[T]he Defendant

understand[s] that the above stipulations [regarding offense level reductions and

Section 3553(f) safety valve eligibility] are not binding on the Court and that

whether the Court accepts these stipulations is a matter solely within the

discretion of the Court . . . . Further, the Defendant understands and agrees that

the Court may choose to deviate from the advisory guideline sentence. In other

words, regardless of any stipulations the parties may enter into, the Defendant’s

final sentence is solely in the reasonable discretion of the Court.”); id. ¶ 15

(“There have been no representations or promises from anyone as to what

sentence the Court will impose.”). W e fail to find any ambiguity in these

statements or in the plea agreement as a whole, and therefore reject M r. Lopez-

Gamez’s assertion that the agreement misled him.

      W e further find no evidence to otherw ise indicate that M r. Lopez-Gamez’s

guilty plea and his assent to the plea agreement were not voluntary, knowing, and

intelligent. The record indicates that the district court fulfilled the requirements

set out in Rule 11 and those announced in Gigot to ensure the validity of the plea.

See M ay 5, 2006, Plea M inute Sheet (indicating that the district court judge

verified a factual basis for the plea, questioned the defendant and confirmed that

he fully understood the charges against him and the consequences of the plea,

explained the terms and conditions of the proposed plea agreement, and otherwise

                                          -7-
ensured that the plea was freely, voluntarily, and intelligently made). M r. Lopez-

Gamez has failed to put forward any evidence or colorable argument that would

place the validity of the plea or plea agreement in doubt, and so any appeal on

these grounds would be meritless. 2

      3. As for the possibility of appeal based on ineffective assistance of

counsel, we note that, even if M r. Lopez-Gamez had a valid claim on these

grounds, such a claim is properly pursued in collateral proceedings rather than on

direct appeal so that he can proceed with a record developed for that purpose. See

United States v. Brooks, 438 F.3d 1231, 1242 (10th Cir. 2006) (“The vast

majority of ineffective assistance of counsel claims should be brought in

collateral proceedings rather than on direct appeal from a conviction.”); see also

United States v. Galloway, 56 F.3d 1239, 1240 (10th Cir. 1995) (en banc).




      2
         W e note also that M r. Lopez-Gamez briefly contests the amount of
methamphetamine for w hich he was charged and convicted. See Response to
Anders Brief at 1-2. But because we find that M r. Lopez-Gamez knowingly and
voluntarily pled guilty to the indictment, which specified the drug amount as
being in excess of 500 grams, we find no merit to this challenge. W e also find no
merit in M r. Lopez-Gamez’s complaint that the plea agreement and counsel’s
Anders brief were deficient because they did not specify the exact quantity of
drugs he was accused of possessing. For purposes of indictment and conviction
under the relevant statute, see 21 U.S.C. § 841(b)(1)(A )(viii), it was only
necessary to specify that the quantity was in excess of 500 grams.

                                        -8-
                                    *   *     *

      For the foregoing reasons, we grant counsel’s motion to withdraw and

dismiss the appeal.


                                     ENTERED FOR THE COURT



                                     Neil M . Gorsuch
                                     Circuit Judge




                                        -9-